DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.         The present application is being examined under the pre-AIA  first to invent provisions. 
2.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
3.         This application is a CON of 15/607,771 05/30/2017 PAT 10118863, 15/607,771 is a CIP of 14/502,483 09/30/2014 PAT 9670400, 14/502,483 is a CIP of 13/608,530 09/10/2012 PAT 8883693, 13/608,530 is a CIP of 13/357,141 01/24/2012 PAT 8865631, 13/357,141 is a CIP of 13/045,980 03/11/2011 PAT 9175210.

Information Disclosure Statement
4.         The information disclosure statement (IDS), filed on 03/19/20 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Election/Restrictions
5.          Applicant’s election without traverse of alumina species in the reply filed on 02/11/21 is acknowledged.
Scope of the Elected Invention
6.        Claims 1-22 are pending in this application.  Claims 5-6, 16-17 have been withdrawn in an amendment filed on 02/19/21.
           The scope of the elected subject matter that will be examined and searched is as follows:
           Claims 1-4, 7-15, 18-22, drawn to a composition and species alumina.

Double Patenting
7.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.       Claims 1-4, 7-15, 18-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10077395 (hereinafter called “‘395”) in view of Eldred (US 2012/0227968). 
          Regarding claims 1-3, 12-14, 9, 20 ‘395 claim 1 discloses the proppant is a sintered ceramic material have particle size of 80 mesh to 10 mesh, a porosity and claim 9 discloses surface roughness of less than about 2 micron. ‘395 claims 1-9 do not disclose an average largest pore size of less than about 25 micron or less than about 20 micron.

           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified ‘395 claims with the aforementioned teachings of Eldred to provide a sintered ceramic material having an average largest pore size less than about 20 to obtain maximum strength particle for hydraulic fracturing of the wellbore. 
         In claim 12, the recitation “a grinding media particle” has been given little patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
          In the instant case, the preamble in claim 12 merely recites the intended use of the composition, wherein the prior art can meet this future limitation by merely being capable of such intended use. 
          Regarding claim 4, 15, Eldred discloses the ceramic particle has 2121 (fall into claimed range of less than 5,000) visible pores at a magnification of 500x per square millimeter of particle (para [0036], table 4).
          Regarding claim 7, 18, ‘395 claim 3 discloses the sintered ceramic particle comprises alumina.
Regarding claim 8, 19, ‘395 claim 4 discloses impinging a plurality of the particle under a gas-entrained velocity of about 260 m/s onto a flat mild steel target results in an erosivity of the target of about 1 mg/kg to about 100 mg/kg.
         Regarding claims 10-11, 21-22, ‘395 claims are silent about the shape.
         However, Eldred discloses a proppant particle comprising a sintered ceramic material (para [0002], claim 23) have oblate size (para [0030]). 
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified ‘395 claims with the aforementioned teachings of Eldred to provide oblate shaped sintered ceramic particle in order to use such particle for hydraulic fracturing of the wellbore. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
9.        Claims 1-4, 7-9, 12-15, 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, 15-16 of U.S. Patent No. 9670400 (hereinafter called “‘400”). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims and the patented claims are directed to a sintered ceramic composition wherein the patented claims discloses some differences in the structural and/or the property of the composition.
Regarding claims 1-3, 9, 12-14, 20, ‘400 claim 1 discloses a sintered ceramic material in the size of about 80 mesh to 10 mesh, pore size of less than about 20 micron and a surface roughness of less than 4 microns. 
         In claim 12, the recitation “a grinding media particle” has been given little patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
          In the instant case, the preamble in claim 12 merely recites the intended use of the composition, wherein the prior art can meet this future limitation by merely being capable of such intended use. 
          Regarding claim 4, 15, ‘400 claim 47 discloses the ceramic particle has 3000 (fall into claimed range of less than 5,000) visible pores at a magnification of 500x per square millimeter of particle 
          Regarding claim 7, 18, ‘400 claim 4 discloses the sintered ceramic material comprises alumina.
          Regarding claim 8, 19, ‘400 claim 7 discloses  impinging a plurality of the particle under a gas-entrained velocity of about 260 m/s onto a flat mild steel target results in an erosivity of the target of about 1 mg/kg to about 100 mg/kg.
           Claims 10-11, 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, 15-16 of U.S. Patent No. 9670400 (hereinafter called “‘400”) in view of Eldred (US 2012/0227968). 
         Regarding claims 10-11, 21-22, ‘400 claims are silent about the shape.
         However, Eldred discloses a proppant particle comprising a sintered ceramic material (para [0002], claim 23) have oblate size (para [0030]). 
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified ‘400 claims with the aforementioned teachings of Eldred to provide oblate shaped sintered ceramic particle in order to use such particle for hydraulic fracturing of the wellbore. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
10.        Claims 1-3, 7-14, 18-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 21-22 of U.S. Patent No. 10118863 (hereinafter called “‘863”). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims and the patented claims are directed to a sintered ceramic composition wherein the patented claims discloses some differences in the structural and/or the property of the composition.
Regarding claims 1-3, 9, 12-14, 20, ‘863 claim 1 discloses a sintered ceramic material in the size of about 80 mesh to 10 mesh, pore size of less than about 20 micron and a surface roughness of less than 2 microns. 
         In claim 12, the recitation “a grinding media particle” has been given little patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
          In the instant case, the preamble in claim 12 merely recites the intended use of the composition, wherein the prior art can meet this future limitation by merely being capable of such intended use. 
          Regarding claim 7, 18, ‘863 claim 4 discloses the sintered ceramic material comprises alumina.
          Regarding claim 8, 19, ‘863 claim 7 discloses  impinging a plurality of the particle under a gas-entrained velocity of about 260 m/s onto a flat mild steel target results in an erosivity of the target of about 1 mg/kg to about 100 mg/kg.
         Regarding claim 10-11, 21-22, ‘863 claim 22 discloses oblate shape.
         Claims 4, 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, 15-16 of U.S. Patent No. 10118863 (hereinafter called “‘863”) in view of Eldred (US 2012/0227968).
          Regarding claims 4, 15, ‘863 claims are silent about the ceramic particle has less than 5,000 visible pores at a magnification of 500x per square millimeter of particle.
          Eldred discloses the ceramic particle has 2121 (fall into claimed range of less than 5,000) visible pores at a magnification of 500x per square millimeter of particle (para [0036], table 4) having maximum strength (para [0013]). 
          At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified ‘863 claims with the aforementioned teachings of Eldred to provide particle with 2121 visible pores at a magnification of 500x per square millimeter of particle to obtain maximum strength particle for hydraulic fracturing of the wellbore.
11.        Claims 1-4, 7-15, 18-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-16 of copending Application No. 16/133142 (hereinafter called “‘142”) in view of Eldred (US 2012/0227968). 
           Regarding claims 1-3, 7, 9, 12-14, 18, 20, ‘142 claim 14 discloses sintered ceramic particles such as alumina have porosity, and surface roughness of less than about 2 micron, and size of about 80 to about 10 mesh. 
             Eldred discloses a proppant particle comprising a sintered ceramic material have an average largest pore size of less than about 20 micron having maximum strength (para [0002], claim 23).
             At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified ‘142 claims with the aforementioned teachings of Eldred to provide particle to have an average largest pore size of less than about 20 micron to obtain maximum strength particle for hydraulic fracturing of the wellbore.
In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
          In the instant case, the preamble in claim 12 merely recites the intended use of the composition, wherein the prior art can meet this future limitation by merely being c       
           Regarding claims 4, 15, ‘142 claims are silent about the ceramic particle has less than 5,000 visible pores at a magnification of 500x per square millimeter of particle.
          Eldred discloses the ceramic particle has 2121 (fall into claimed range of less than 5,000) visible pores at a magnification of 500x per square millimeter of particle (para [0036], table 4) having maximum strength (para [0013]). 
          At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified ‘142 claims with the aforementioned teachings of Eldred to provide particle with 2121 visible pores at a magnification of 500x per square millimeter of particle to obtain maximum strength particle for hydraulic fracturing of the wellbore.
          Regarding claim 8, 19, since ‘142 claims teaches the same a ceramic particle as claimed, the claimed property of the ceramic particle, e.g. erosivity would inherently be the same as claimed. “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties 
           Regarding claims 10-11, 21-22, ‘142 claims are silent about the shape.
           However, Eldred discloses a proppant particle comprising a sintered ceramic material (para [0002], claim 23) have oblate size (para [0030]). 
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified ‘142 claims with the aforementioned teachings of Eldred to provide oblate shaped sintered ceramic particle in order to use such particle for hydraulic fracturing of the wellbore. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
    
Claim Rejections - 35 USC § 112
12.      The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


13.       Claims 3, 8, 14, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           In claims 3, 8, it is not clear whether the recitations “a surface roughness” and “an average largest pore size” are same as the corresponding recitations in the base claims or are different? Applicants are suggested to change “a” to “the” or “said” in the reappearing recitations. 
           In claims 8, 19, the recitation “a plurality of the particle” is not defined. Applicants are suggested to recite correctly as “a plurality of the ceramic particle.”
           Appropriate correction is required.

Claim Rejections - 35 USC § 102
14.     The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


15.       Claims 1-4, 7-15, 18-22 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipateed by Eldred (US 2012/0227968).
Regarding claims 1, 3, Eldred discloses a ceramic particle comprising a sintered ceramic material and having an average largest pore size less than about 20 microns and a surface roughness of less than about 2 microns (para [0002], claims 23-24) meeting the requirement of claims 1, 3.  
          Regarding claim 2, Eldred discloses the sintered ceramic particle has a size of 0.2% 25 mesh and 98.8% 30 mesh (table 1) fall into instant claim range of from about 80 mesh to about 10 mesh.
          Regarding claim 4, Eldred discloses the ceramic particle has 2121 (fall into claimed range of less than 5,000) visible pores at a magnification of 500x per square millimeter of particle (para [0036], table 4).
          Regarding claim 7, Eldred discloses the sintered ceramic material comprises alumina (para [0018]). 
          Regarding claim 8, since Eldred teaches the same a ceramic particle as claimed, the claimed property of the ceramic particle, e.g. erosivity would inherently be the same as claimed. “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).
Regarding claim 9, Eldred discloses the roughness of the particles is less than about 2 microns (claim 24) encompassing instant claim range of 0.8 micron to about 1.6 micron. It is well-settled that where claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 267 (CCPA 1976). In cases, such as the one here, where “the claimed ranges are completely encompassed by the prior art, the [obviousness] conclusion is even more compelling than in cases of mere overlap” and “shifts the burden to the applicant to show that his invention would not have been obvious.” In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
          Regarding claims 10-11, Eldred discloses the spherical such as oblate shape (para [0030]). 
        Regarding claims 12, 14, Eldred discloses a sintered ceramic material and having an average largest pore size less than about 20 microns and a surface roughness of less than about 2 microns (para [0002], claims 23-24).
        In claim 12, the recitation “a grinding media particle” has been given little patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).

          Regarding claim 13, Eldred discloses the sintered ceramic particle has a size of 0.2% 25 mesh and 98.8% 30 mesh (table 1) fall into instant claim range of from about 80 mesh to about 10 mesh.
          Regarding claim 15, Eldred discloses the ceramic particle has 2121 (fall into claimed range of less than 5,000) visible pores at a magnification of 500x per square millimeter of particle (para [0036], table 4).
          Regarding claim 18, Eldred discloses the sintered ceramic material comprises alumina (para [0018]). 
          Regarding claim 19, since Eldred teaches the same a ceramic particle as claimed, the claimed property of the ceramic particle, e.g. erosivity would inherently be the same as claimed. “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).
        Regarding claim 20, Eldred discloses the roughness of the particles is less than about 2 microns (claim 24) encompassing instant claim range of 0.8 micron to about 1.6 
          Regarding claims 21-22, Eldred discloses the spherical such as oblate shape (para [0030]). 
    
Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES J SEIDLECK can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1768